DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 April 2022.

Drawings
The objection to the drawings filed 30 November 2018 is withdrawn in view of the amendment to the specification filed 28 September 2022.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Momose et al. (US 4,851,266 A) in view of Eng et al. (US 2010/0229282 A1).
	Momose et al. is directed to a natural rubber glove with inner and outer surfaces halogenated to different degrees (column 1, lines 5-10).  The halogenation process provides degrees of slipperiness (column 3, lines 10-11).  The glove is constructed by a process that includes steps of:
	dipping a mold into a coagulant solution containing calcium nitrate or calcium chloride, 	dipping the mold into a solution containing a 40% rubber latex, 
	drying the glove, followed by dipping the glove into a 1.5 % sodium hypochlorite solution,
	immersing the glove into a 0.16% hydrochloride solution,
	then turning the glove inside out and immersing into a 6% sodium hypochlorite solution followed by a 12% hydrochloride solution (column 6, lines 16-66).
	Momose et al. do not teach the use of nitrile rubber as the rubber latex from which the glove is formed.  Rather, Momose et al. form their glove from natural rubber.
	Eng et al. is directed to an elastomeric article, such as a glove, that is protected with an antiblocking film (paragraph 0002) having a surface that may be treated by chlorination to reduce its tackiness (paragraph 0073).  Suitable elastomers for forming the glove include carboxylated acrylonitrile butadiene latex, i.e. a nitrile rubber emulsion, or natural rubber (paragraph 0046).
	Eng et al. show that natural rubber and nitrile rubber are known in the art as functionally equivalent rubbers for forming gloves subject to chlorination.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute nitrile rubber for the natural rubber of the glove of Momose et al.
	Regarding claim 6, the use of a solution of chlorine gas in water to chlorinate the second surface of the elastomeric article represents a product-by-process type limitation.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, since each side of the product of Momose et al. are chlorinated, the product appears to meet all the product limitations of the articles of claims 6.  Thus, the burden is on the applicant to conclusively show that the use of chlorine gas in water chlorinating the surface second surface results in a patentably distinct product - particularly since hypochlorite ions (a chlorinator of the first surface) is formed when chlorine dissolves in water (the chlorinator of the second surface) and claim 6 is written with open language allowing for the inclusion of additional chlorination steps (e.g. immersion in hydrochloric acid).
	Regarding claim 7, since the claims are directed to an elastomer article, one of ordinary skill in the art would expect the liquid component of the emulsion to be driven off during the formation of the article.  Thus, in the absence of a showing of criticality or unexpected results, the article of Momose et al. reads on that of claim 7 since, regardless of the solids content of the emulsion, the resulting elastomeric article would be expected to have a solids content of about 100%.
	Regarding claim 10, one of ordinary skill in the art would expect the surface of a glove subjected to chlorination to have less friction compared to an identically formed glove with an outer surface that has not been subjected to chlorination.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Momose et al. (US 4,851,266 A) in view of Eng et al. (US 2010/0229282 A1) as applied to claim 1 above, and further in view of Lipinski (US 6,031,042 A).
	Momose et al. taken in view of Eng et al. suggest all the limitations of claim 8, as outlined above, except for the use of a defoamer during the formation of the glove.
	Lipinski is directed to a nitrile rubber latex formulation used to make articles such as gloves (column 2, lines 7-14).  The rubber formulation may include a defoamer (column 8, lines 32-34).
	It would have been obvious to one of ordinary skill in the art to including a defoamer in the latex formulation of Momose et al. to avoid the formation of voids in the wall of the resulting glove.  Additionally, the courts have held the selection of a known material (e.g. formulation of Lipinski) based on its suitability for its intended use (e.g. forming a nitrile rubber glove) supported a prima facie obviousness determination.  See MPEP 2144.07.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 11 is directed to the elastomeric article as recited in claim 1 wherein the second surface of the article has a static coefficient of friction of about 0.3 to about 0.9.  The invention of claim 12 is directed to the elastomeric article as recited in claim 1 wherein the second surface of the article has a dynamic coefficient of friction of about 0.3 to about 1.
	Upon reconsideration, the examiner concedes that none of the prior art of record teach or fairly suggest a chlorination process that would inherently result in a static coefficient of friction or dynamic coefficient of friction satisfying the limitations of claims 11 or 12.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787